Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into and effective as of
the 18th day of April, 2013 (the “Effective Date”), between THE CHEESECAKE
FACTORY INCORPORATED, a Delaware corporation (the “Company”) and DAVID GORDON
(the “Executive”).

 

WHEREAS, the Board of Directors (the “Board”) of the Company appointed David
Gordon as the President of the Company effective February 18, 2013;

 

WHEREAS, on April 4, 2013, the Compensation Committee (the “Compensation
Committee”) of the Board approved and authorized the entry into this Agreement
with the Executive; and

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between the Executive and the
Company;

 

WHEREAS, all capitalized terms used herein shall have the meaning set forth in
Section 8 of this Agreement unless otherwise expressly defined herein.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and the Executive hereby agree as follows:

 

1.                                      Employment.  The Executive is employed
as the President of the Company.  In such capacity, the Executive shall have
such duties and responsibilities to the Company and its Affiliates as may be
designated to the Executive by the Board from time to time and as are not
inconsistent with the Executive’s position.  The Executive shall devote
substantially all the Executive’s working time, attention and energies to the
business and affairs of the Company and the Company’s Affiliates.  The Executive
shall report directly to the Chief Executive Officer of the Company.  While
employed by the Company during the Term of this Agreement (as defined in
Section 2), without the prior written approval of the Chief Executive Officer,
the Executive shall not serve as the member of the board of directors of any
other for-profit corporation or as the manager of any limited liability company
or as a member of the board of directors or trustees of any non-profit or
charitable organization; provided, however, such restriction shall not apply to
The Cheesecake Factory Oscar and Evelyn Overton Foundation (“Foundation”). 
Notwithstanding the approval of the Chief Executive Officer of such service, the
time and attention Executive provides to such organization or to the Foundation
shall not interfere with Executive’s working time, attention and energies that
he is required to devote to the business and affairs of the Company and
Affiliates.

 

2.                                      Term of this Agreement.  The initial
“Term of this Agreement” shall mean the one-year  period commencing on April 1,
2013 and ending on March 31, 2014 (the “Initial Term”).  On such date and on
each subsequent March 31st thereafter, the Term of this Agreement shall be
extended for one additional calendar year unless on or before ninety (90)
calendar days prior to the expiration of the Initial Term of this Agreement or
any subsequent extension term, if applicable, either the Company or the
Executive gives notice that it or he will not extend this Agreement. Unless
otherwise terminated earlier in accordance with Section 9, the “Term of this
Agreement” shall mean, for purposes of this Agreement, the

 

1

--------------------------------------------------------------------------------


 

Initial Term and subsequent term extensions, if any.  This Agreement and
Executive’s employment with the Company automatically terminates at the
expiration of the Term of this Agreement.

 

3.                                      Benefits.  During the Term of this
Agreement, Executive shall be eligible for the following compensation and
benefits:

 

(a)                                 Annual Salary.  Subject to the further
provisions of this Agreement, the Company shall pay the Executive effective as
of February 16, 2013 and thereafter during the Term of this Agreement a base
salary at an annual rate during the Term equal to $500,000, with such salary to
be adjusted at such times, if any, and in such amounts as determined by the
Compensation Committee (“Annual Salary”), provided, however, the Executive’s
Annual Salary shall not be decreased without the Executive’s prior written
consent unless the annual salaries of all other Executive Officers are
proportionately decreased, but in no event shall Executive’s Annual Salary be
decreased during the one (1) year period commencing with the Effective Date. 
Any increase in salary shall not serve to limit or reduce any other benefit or
obligation of the Company hereunder.  The Company shall pay such salary to the
Executive, in equal installments, not less frequently than monthly in accordance
with the Company’s standard payroll practices for employees who are Executive
Officers of the Company.  The Executive’s participation in any deferred
compensation, discretionary and/or performance bonus, retirement, stock option
and/or other employee benefit plans and in fringe benefits shall not reduce the
Executive’s Annual Salary.

 

(b)                                 Equity Grant.  Executive also shall be
eligible for consideration for equity awards, in accordance with the terms and
conditions of The Cheesecake Factory Incorporated 2010 Stock Plan, as such plan
may be modified or amended from time to time, or such other or additional equity
programs as may be established by the Company from time to time for its
Executive Officers.  The Compensation Committee shall determine the number of
awards, vesting schedule, and other requirements applicable to such awards, if
any are granted, under the Company’s equity compensation plans.

 

(c)                                  Automobile.  The option to participate in
the Company’s leased car program (currently a BMW-7 series automobile with
insurance coverage) or, in lieu of participating in the leased car program, the
right to receive an automobile allowance in the amount of One Thousand Two
Hundred dollars ($1200.00) per month, in accordance with the Company’s policies
and procedures for the leased car program and subject to all applicable taxes
and withholdings.

 

(d)                                 Participation in Bonus, Retirement and
Employee Benefit Plans.   During the Term of this Agreement, the Executive shall
be entitled to participate equitably with and upon terms no less favorable than
those applicable to other Executive Officers in any plan of the Company relating
to pension, profit sharing, life insurance, disability income insurance,
education, or other retirement or employee benefits that the Company has adopted
or may adopt for the benefit of its Executive Officers, if any, to the extent
eligible thereunder by virtue of the Executive’s position, tenure and salary.
During the Term of this Agreement, Executive shall be eligible to participate in
any bonus award program, in accordance with the terms of any such program,
established for Executive Officers.  However, Executive shall not be entitled to
participate in or receive any awards under any bonus awards program or employee
benefit plans

 

2

--------------------------------------------------------------------------------


 

which awards or benefits become due or payable subsequent to the Term of this
Agreement.  The Compensation Committee shall determine the amount and timing of
awards, if any, under the Company’s bonus, retirement, and employee benefit
plans.

 

(e)                                  Paid Vacation.  During the Term of this
Agreement, the Executive shall be entitled to an annual paid vacation in
accordance with the Company’s general administrative policy but in no event less
than the greater of the amount of paid vacation time provided to other Executive
Officers who have been at the Company for a commensurate period of time as the
Executive, or three weeks per year.

 

4.                                      Location.  Executive’s offices shall be
at the corporate headquarters of the Company, currently located in Calabasas
Hills, California, and Executive shall, when not traveling on Company business,
work at such corporate offices.

 

5.                                      Health Insurance Premiums; Fringe
Benefits.  During the Term of this Agreement, Executive and his dependents shall
be entitled to participate and the Company shall pay a portion of Executive’s
premium for medical, dental and vision care insurance with respect to the
Executive and the Executive’s dependents under the Company’s employee medical
insurance policies to the extent provided to other Executive Officers of the
Company and based upon the most comprehensive medical, dental and vision care
insurance plan then offered to the Company’s Executive Officers.  In addition
and while employed by the Company during the Term of this Agreement, the
Executive shall be entitled to receive all other fringe benefits that are now or
may be hereafter provided to the Company’s other Executive Officers.  However,
Executive shall not be entitled to receive any fringe benefits which become due
or payable subsequent to the Term of the Agreement.  The Company shall
appropriately adjust such fringe benefits to the extent that the level or amount
of any fringe benefit is based upon seniority, compensation levels, or
geographic location.

 

6.                                      Business Expenses.  While employed by
the Company during the Term of this Agreement, the Executive shall be entitled
to incur and be reimbursed for all reasonable business expenses.  The Company
shall reimburse the Executive for all these expenses provided the Executive
provides, from time to time,  an itemized account of such expenditures setting
forth the date, the purposes for which incurred, and the amounts thereof,
together with such receipts showing payments in conformity with the Company’s
established policies and procedures.

 

7.                                      Indemnity.  To the fullest extent
permitted by the General Corporation Law of the State of Delaware as the same
exists or may hereafter be amended, the Company shall indemnify and hold the
Executive harmless from any cost, expense or liability arising out of or
relating to any acts or decisions made by the Executive on behalf of or in the
course of performing services for the Company to the same extent and upon terms
no less favorable than those upon which the Company indemnifies and holds
harmless other Executive Officers and in accordance with the Company’s
established policies.  The indemnification provided by this Section 7 shall not
be deemed exclusive of any other rights to which the Executive may be entitled
under the Company’s certificate of incorporation, any Company maintained
liability insurance (in accordance with the coverage, if any, provided by such
insurance), any bylaw, agreement, contract, vote of the stockholders or
disinterested directors or pursuant to the direction (howsoever embodied) of any
court of competent jurisdiction or otherwise.

 

3

--------------------------------------------------------------------------------


 

8.                                      Certain Terms Defined.  For purposes of
this Agreement:

 

(a)                                 “Affiliate” shall mean a person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with the person specified.

 

(b)                                 “Base Salary” means, as of any date of
termination of employment, the highest Annual Salary of the Executive in any of
the last three years preceding such date of termination of employment (or
shorter period if the date of termination of employment is less than three years
preceding such date).

 

(c)                                  “Beneficial Owner” shall have the meaning
given to such term in the Exchange Act and the rules and regulations thereunder.

 

(d)                                 “Cause” means the occurrence of any of the
following events: (i) the failure by the Executive to perform the Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness), after there has been
delivered to the Executive a written notice of failure to perform from the
Company, which notice specifically identifies the basis for the Company’s belief
that the Executive has not substantially performed the Executive’s duties,
provided however, with respect to only nonmaterial breaches of Executive’s
duties, the Executive’s failure to perform such duties shall not be deemed to be
an event of “Cause” unless such failure continues uncured for thirty (30) days
after delivery to Executive of written notice thereof from the Company, which
notice specifically identifies the basis for the Company’s belief that such
failure to perform has occurred, and Executive’s failure to cure within thirty
(30) days thereafter; (ii) incompetence or gross negligence committed by
Executive in the discharge of the Executive’s duties; (iii) Executive’s
commission of any dishonesty, act of theft, embezzlement, or fraud;
(iv) Executive’s breach of confidentiality in violation of law or of the
Company’s policies and procedures applicable to Executive Officers; (v) 
Executive’s unauthorized disclosure or use of inside or proprietary information,
recipes, processes, customer or employee lists, or trade secrets of the Company
in violation of law or of the Company’s policies and procedures applicable to
Executive Officers; (vi) Executive’s willful or material violation of any law,
rule or regulation of any governing authority; or (vii) Executive’s willful or
material violation of the Company’s policies and procedures applicable to
Executive Officers, including, without limitation, the Company’s Code of Ethics
and Code of Conduct applicable to Executive Officers (viii) Executive’s
intentional conduct that is injurious to the reputation, business or assets of
the Company; or (ix) except as may be permitted under Section 15 below,
Executive’s solicitation of the Company’s consultants or employees to work for
any business other than for the Company or its Affiliates during the Term of
this Agreement without the knowledge and consent of the Chief Executive Officer
of the Company.

 

(e)                                  A “Change of Control” occurs if:

 

(i)                                     any Person (other than the Executive) or
that Person’s Affiliate is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 50% (or 33 1/3% if
acquired during a 12 month period) or more of the combined voting power of the
Company’s then outstanding voting securities (“Voting Securities”); or

 

4

--------------------------------------------------------------------------------


 

(ii)                                  the stockholders of the Company approve a
merger, consolidation, combination, recapitalization or other reorganization of
the Company with any other corporation (or other entity) (a “Transaction”),
other than:

 

(1)                                 a Transaction which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the Voting Securities of the Company and/or such surviving
entity outstanding immediately after such merger or consolidation;

 

(2)                                 a Transaction effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of the Company’s then
outstanding Voting Securities; or

 

(3)                                 a Transaction that would result in the
directors of the Company (who were directors immediately prior thereto)
continuing to constitute at least 50% of all directors of the surviving entity
after such merger or consolidation.

 

In this subparagraph (ii), “surviving entity” shall mean only an entity in which
all the Company’s stockholders immediately before such Transaction (determined
without taking into account any stockholders properly exercising appraisal or
similar rights) become stockholders by the terms of such Transaction, and the
phrase “directors of the Company (who were directors immediately prior thereto)”
shall include only individuals who were directors of the Company at the
beginning of the 24 consecutive month period preceding the date of such
Transaction.

 

(iii)                               the stockholders of the Company approve a
plan of complete liquidation or an agreement for the sale, lease, transfer or
the disposition of all or substantially all of the Company’s assets in a single
transaction or a series of related transactions during any twelve (12)
consecutive month period; or

 

(iv)                              during any period of twelve (12) consecutive
months, individuals, who at the beginning of such period constitute the Board of
Directors of the Company, and any new director whose election by the Board of
Directors, or whose nomination for election by the Company’s stockholders, was
approved by a vote of at least one-half (1/2) of the directors then in office
(other than in connection with a contested election), cease for any reason to
constitute at least a majority of the Board of Directors.

 

(f)                                   “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                  “Constructive Termination” means, subject
to Executive providing the notice described below and the Company’s failure to
cure within the cure period provided below after receipt of such notice, the
occurrence of one or more of the following events during the Term of this
Agreement without the Executive’s written consent: (i) a material relocation of
the Executive’s principal business office to a location which is in excess of a
forty-five (45) mile-radius from the Executive’s principal business office in
the Company’s corporate headquarters in Calabasas Hills, California; or
(ii) material diminution in Executive’s title, authority, duties or
responsibilities relative to the Executive’s title, authority duties or
responsibilities in effect

 

5

--------------------------------------------------------------------------------


 

immediately prior to such reduction; or (iii) a material diminution in
Executive’s Annual Salary or base compensation including without limit a
material diminution and/or discontinuation of any benefit plan or program, or
level of participation in any such plan or program, from the current plans,
programs or levels currently applicable to Executive Officers, which decrease or
discontinuation does not apply to all Executive Officers, or a failure to
include the Executive in any new benefit plan or program offered to other
Executive Officers. Notwithstanding the foregoing, no Constructive Termination
shall be deemed to have occurred or exist hereunder unless (a) Executive
provides the Company with written notice of the occurrence of the event or
initial existence of the condition constituting same within sixty (60) days of
such occurrence or initial existence of such condition, (b) the Company fails to
remedy such occurrence or existence of such condition within thirty (30) days
after receipt of the foregoing notice from Executive, and (c) Executive invokes
such occurrence or initial existence of such condition and separates from the
Company’s service by reason thereof within one hundred (100) days following such
occurrence or initial existence of such condition.   Furthermore,
notwithstanding the foregoing, no Constructive Termination shall be deemed to
have occurred or exist if there is a material diminution of Executive’s title,
authority, duties or responsibilities within ninety (90) days from the last day
of the then Term of this Agreement and the Company has notified the Executive
that this Agreement will not be extended.

 

(h)                                 “Date of Termination” means the date of
actual receipt of a Notice of Termination given pursuant to Section 16 below or
any later date specified therein provided, however, if the Executive’s
employment is terminated due to the Executive’s death, the Date of Termination
shall be the date of death.  The Company’s receipt of a notification by
Executive of a Constructive Termination shall not be deemed to constitute the
Company’s acknowledgement, agreement or admission that a Constructive
Termination has occurred.

 

(i)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(j)                                    “Executive Officer” means a person who is
an executive vice president, general counsel, chief financial officer,
president, or chief operating officer of the Company, or a President of The
Cheesecake Factory Restaurants, Inc. or The Cheesecake Factory Bakery
Incorporated.

 

(k)                                 “Involuntary Separation” means an
involuntary separation from service as that term is defined in Regulation
Section 1.409A-1(n).

 

(l)                                     “Notice of Termination” means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon; (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of this Agreement and the Executive’s
employment under the provision so indicated; and (iii) specifies the Date of
Termination.

 

(m)                             “Person” is given the meaning as such term is
used in Sections 13(d) and 14(d) of the Exchange Act; provided, however, that
unless this Agreement provides to the contrary, the term shall not include the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or

 

6

--------------------------------------------------------------------------------


 

indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

(n)                                 “Permanent Disability” shall mean a physical
or mental condition that occurs and persists and which, in the written opinion
of a licensed physician specializing in the applicable condition and selected by
the Board in good faith, has rendered the Executive unable to perform the
Executive’s duties hereunder, with or without reasonable accommodation, for a
period of ninety (90) consecutive days or more, or a period of ninety (90)
non-consecutive days in any one year period commencing on the first day that
Executive is unable to perform his duties hereunder, with or without reasonable
accommodation, and, in the written opinion of such physician, the condition will
continue for an indefinite period of not less than an additional ninety (90) day
period, rendering the Executive unable to return to the Executive’s duties on a
full time basis.

 

(o)                                 “Regulations” means the official Treasury
Department interpretation of the Internal Revenue Code.

 

(p)                                 “Section 409A” means Section 409A of the
Code, and the Regulations promulgated thereunder.

 

(q)                                 “Separation from Service” means a separation
from service as that term is used in Code Section 409A(a)(2)(A)(i) and the
Regulations thereunder.

 

(r)                                    “Specified Employee” means a specified
employee as that term is used in Code Section 409A(a)(2)(B)(i) and the
Regulations thereunder.

 

(s)                                   “Voluntary Separation with Good Reason”
means a voluntary separation as that term is defined in Regulation
Section 1.409A-1(n)(2).

 

(t)                                    “Without Cause” means termination of
Executive’s employment without the occurrence of any of the factors constituting
a termination for Cause.

 

9.                                      Termination of Executive’s Employment
and this Agreement.

 

(a)                                 Death or Disability.  The Executive’s
employment and this Agreement shall terminate automatically upon the Executive’s
death or upon receipt of a Notice of Termination in the event that Executive
suffers a Permanent Disability.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment and this Agreement for Cause upon delivery of a Notice of
Termination.

 

(c)                                  Constructive Termination.  The Executive
may terminate the Executive’s employment and this Agreement for Constructive
Termination upon delivery of a Notice of Termination.

 

(d)                                 Without Cause.  The Company may terminate
Executive’s employment and this Agreement without Cause at any time upon
delivery to Executive of a Notice of

 

7

--------------------------------------------------------------------------------


 

Termination, and the Executive may resign from Executive’s employment without
reason by delivering a Notice of Termination to Company.

 

(e)                                  Notice of Termination.  Any termination of
the Executive’s employment by the Company for Cause or Without Cause, or any
termination of the Executive’s employment by the Executive for a Constructive
Termination or by resignation, shall be communicated by Notice of Termination to
the other party, given in accordance with Section 16.  A Notice of Termination
by the Company shall be signed by the Company’s Chief Executive Officer or any
other officer of the Company designated by the Board of Directors of the
Company.  Any termination due to Permanent Disability shall be by written notice
given in accordance with Section 16.

 

(f)                                   Automatic Termination.  At the expiration
of the Term of this Agreement, Executive’s employment shall automatically
terminate without the necessity of a Notice of Termination or any other notices
whatsoever.

 

10.                               Certain Benefits Upon Termination of
Employment.

 

(a)                                 If (i) during the Term of this Agreement,
the Company terminates the Executive’s employment for any reason other than for
Cause (including by reason of death or Permanent Disability) or (ii) within
eighteen (18) months after a Change of Control that occurs during the Term of
this Agreement, the Company terminates the Executive’s employment (whether or
not the Term of this Agreement has ended without renewal) for any reason other
than for Cause, or (iii) during the Term of this Agreement, the Executive
terminates his employment with the Company because of a Constructive Termination
pursuant to Section 9(c) above (and provided that the Company has failed to cure
the event or existence of the condition giving rise to a Constructive
Termination within the thirty (30) day cure period provided under Section 8(g)),
then in each such termination of Executive’s employment the following shall
apply: (I) the Company shall pay the Executive a “Severance Payment” in cash
equal to one (1) times the Executive’s Base Salary (1/2 the Executive’s Base
Salary if termination is by reason of death); (II) the Company shall pay or
provide to the Executive all other benefits, as specified in
Section 10(b) below; (III) all installments of options to purchase shares of the
Company’s Common Stock that are held by Executive and scheduled to vest within
twelve (12) months of the Date of Termination shall vest as of the Date of
Termination and all restricted shares that were granted to Executive at least
one year prior to the Date of Termination and scheduled to vest within
twenty-four(24) months of the Date of Termination shall vest as of the Date of
Termination, subject to earlier expiration or termination as set forth in the
applicable Stock Plan or the Notice and Grant Agreement granting such options
and/or restricted shares to Executive; and (IV) provided that the Compensation
Committee certifies in writing that the performance incentive target(s) for the
fiscal year in which the Date of Termination occurs have been achieved, and all
conditions to Executive Officers’ receipt of bonus awards (other than the
condition of continuing employment) under the Company’s Annual Performance
Incentive Plan (or any restated or new bonus award plan that is then in effect
for Executive Officers) have been satisfied, including any conditions related to
limitations of payment under such plan due to non-deductibility to the Company
under Section 162(m) of the Code, and such Date of Termination occurs at least
ninety (90) days after the commencement of the fiscal year in which such
termination occurs, the Company shall pay the Executive a performance
achievement bonus

 

8

--------------------------------------------------------------------------------


 

award, if and when such bonus is paid to other Executive Officers of the
Company, that is proportionately adjusted to take into account the period of
actual service by the Executive during the Company’s fiscal year in which the
Date of Termination occurs.

 

(b)                                 If Section 10(a) above applies, then the
Company shall provide the following additional benefits to Executive: (i) for a
twelve (12) month period after the Date of Termination (the “Continuation
Period”), the Company shall, at its expense, continue on behalf of the Executive
and the Executive’s dependents (and in the event of termination by reason of
death, on behalf of  Executive’s beneficiaries who were previously dependents),
medical, dental, vision care, and hospitalization benefits (or such comparable
alternative benefits determined by the Company, in its discretion) that (I) were
provided to Executive at any time during the 90-day period prior to the Date of
Termination, or (II) if termination is within eighteen (18) months of a Change
of Control, were provided to Executive prior to such Change of Control (provided
the level of such benefits shall in no event be lower than the Executive’s level
of benefits on the Date of Termination).  The Company’s obligation hereunder
with respect to benefits under this Section 10(b) shall be limited to the extent
that the Executive obtains any such benefits pursuant to the Executive’s
subsequent employer’s benefit plans, if any, in which case the Company may
reduce the coverage of any benefits it is required to provide the Executive
under this Section 10(b) so long as the aggregate coverages and benefits of the
combined benefit plans are no less favorable to the Executive than the coverages
and benefits required to be provided hereunder. This Section 10(b) shall not be
interpreted so as to limit any benefits to which the Executive, the Executive’s
dependents or beneficiaries may be entitled under any of the Company’s other
employee benefit plans, programs or practices following a termination of
employment, including without limitation, retiree medical and life insurance
benefits, except as provided in this Section.  Retiree medical and life
insurance benefits shall be limited by and be designed to either (A) be exempt
from Section 409A by reason of qualification under Regulation
Section 1.409A-1(b)(9)(v)(B) and/or (D) (which shall be aggregated with all
other benefits which would qualify thereunder) or (B) be compliant with the
requirements of Regulation Section 1.409A-3(i)(1)(iv).

 

(c)                                  In the event that this Agreement is
terminated for any reason (including without limit by the Company for Cause or
by Executive’s voluntary resignation), the Company shall pay to the Executive: 
(i) all accrued but unpaid salary and amounts due to the Executive as of the
Date of Termination, and (ii) all accrued but unpaid or unused vacation, sick
pay or expense reimbursement benefit, up to the Date of Termination. No other
payments or benefits shall be due to Executive upon a termination for Cause or
by Executive’s voluntary resignation (other than any resignation occurring by
reason of a Constructive Termination).

 

(d)                                 In the event that this Agreement is
terminated by reason of the Executive’s death, or terminated for any other
reason and the Executive is not a Specified Employee, the Company shall make all
cash payments to which the Executive is entitled pursuant to Section 10(a)(I),
if any, within thirty (30) days following the Executive’s Separation from
Service, provided that the Company may delay payment in the case of the
Executive’s death until the Executive’s executor or personal representative has
been appointed and qualified pursuant to the laws in effect in the Executive’s
jurisdiction of residence at the time of the Executive’s death.  If the
Executive, as of the date of Separation from Service, is a Specified Employee
under Section 409A, then the Company shall, unless as otherwise provided in this
paragraph, pay to the

 

9

--------------------------------------------------------------------------------


 

Executive all amounts due and owing under section 10(a)(I), five (5) business
days following the date that is six (6) months after the date of Executive’s
Separation from Service.  If the Executive is a Specified Employee and it is
determined that Section 10(a)(I) provides payment only in the event of
Involuntary Separation or Voluntary Separation with Good Reason, then the
Company shall pay to the Executive within thirty (30) days of the date of
Executive’s Separation from Service such portion of the Severance Payment not to
exceed the maximum limit permitted under Regulation
Section 1.409-1(b)(9)(iii)(A).  Any amounts which remain unpaid after paying all
amounts permitted by the dollar limitation under Regulation
Section 1.409-1(b)(9)(iii)(A), shall be paid five (5) days following the date
that is six (6) months after the Employee’s Separation from Service.

 

The timing and payment of any performance achievement bonus to which the
Executive is entitled pursuant to Section 10(a)(IV) shall be determined as set
forth in the Company’s Annual Performance Incentive Plan provided further, that
in all event such payment shall be made no later than March 1 of the calendar
year following the calendar year in which such Separation from Service occurs.

 

In each case, any amounts or benefits paid or provided to Executive under this
Section 10 shall be treated as a series of separate payments under Treasury
Regulations Section 1.409A-2(b)(2)(iii).

 

(e)                                  In the event that the Executive’s
employment terminates by reason of the Executive’s death, the applicable
Severance Payment and other benefits provided in this Section 10 shall be paid
to the Executive’s estate or as the Executive’s executor shall direct.

 

(f)                                   Notwithstanding any provision of this
Agreement to the contrary, if Executive is a Specified Employee, Executive shall
not be entitled to any payments or benefits the right to which provides for a
“deferral of compensation” within the meaning of Section 409A, taking into
account all applicable exemptions or exceptions, and whose payment or provision
is triggered by Executive’s termination of employment with the Company (whether
such payments or benefits are provided to Executive under this Agreement or
under any other plan, program or arrangement of the Company), including as a
result of Executive’s Permanent Disability, until the earlier of (i) the date
which is five (5) business days following the six-month anniversary of
Executive’s Separation from Service for any reason other than death or
(ii) Executive’s date of death, and such payments or benefits that, if not for
the six-month delay described herein, would be due and payable prior to such
date shall be made or provided to Executive on such date.  The Company shall
make the determination as to whether Executive is a Specified Employee in good
faith in accordance with its general procedures adopted in accordance with
Section 409A of the Code and, at the time of Executive’s Separation from
Service, will notify Executive whether or not he is a Specified Employee.

 

(g)                                  In the event the Executive is entitled
hereunder to any payments or benefits set forth in this Section 10, then (i) the
Executive shall have no obligation or duty to seek other or alternate employment
or otherwise mitigate the Company’s damages including its obligation to make any
payments or provide any benefits to Executive as required hereunder and (ii) the
Company shall have no right to reduce or set-off against any amount or benefit
payable by the Company to Executive hereunder including for or by reason of
Executive’s receipt or

 

10

--------------------------------------------------------------------------------


 

generation of earnings from any alternate or subsequent employment or other
arrangement or undertaking except as provided under Section 10(b).  The
provisions for Severance Payment and other benefits contained in this Section 10
may be triggered only once during the term of this Agreement, so that, for
example, should the Executive be terminated because of a Permanent Disability,
and should there be a Change of Control and Constructive Termination thereafter,
then the Executive would be entitled to be paid under this Section 10 only
once.  In addition, the Executive shall not be entitled to receive severance
benefits of any kind from any wholly owned subsidiary or Affiliate if the
Severance Payment and other benefits provided for in this Section 10 previously
have been paid to Executive.

 

(h)                                 In the event that the Agreement  is
terminated for any reason, the Executive shall present an itemized account of
such expenditures no later than thirty (30) days following the Date of
Termination, setting forth the date, the purposes for which incurred and the
amounts thereof, together with such receipts showing payments in conformity with
the Company’s established policies and procedures, and within ten (10) days
following the later of the date of receipt of such statement or the Date of
Termination the Company shall reimburse the Executive  for all business expenses
incurred prior to the Date of Termination in conformity with the Company’s
established policies and procedures.

 

(i)                                     The rights of the Executive under this
Section 10 shall not be exclusive of any other rights to which the Executive may
be entitled under any bonus, retirement or employee benefit plan of the Company,
if any.

 

(j)                                    No payments of any kind or nature under
this Section 10 shall be due or payable upon termination of Executive’s
employment upon expiration of the Term of this Agreement.

 

11.                               Assignment.

 

(a)                                 This Agreement is personal to each of the
parties hereto.  No party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other party hereto,
except that this Agreement shall be binding upon and inure to the benefit of any
entity succeeding to all or substantially all of the business and assets of the
Company (a “Successor Buyer”).

 

(b)                                 The Company shall require any Successor
Buyer (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  No such assumption shall release the
Company of its obligations hereunder; it being intended that the Company shall
remain liable for all its obligations hereunder after the assumption by such
Successor Buyer.  As used in this Agreement, “Company” shall mean the Company as
herein before defined and any Successor Buyer which assumes this Agreement by
contract, operation of law, or otherwise.

 

(c)                                  This Agreement shall inure to the benefit
of and be enforceable by the Executive and his or her personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

11

--------------------------------------------------------------------------------


 

12.                               Confidential Information.  During the Term of
this Agreement and thereafter, the Executive shall not, except as may be
required to perform the Executive’s duties hereunder or as required by
applicable law, disclose to others for use, whether directly or indirectly, any
Confidential Information regarding the Company.  “Confidential Information”
shall mean information about the Company, its subsidiaries and affiliates, and
their respective clients and customers that is not available to the general
public and that was learned by the Executive in the course of the Executive’s
employment by the Company, including (without limitation) any data, formulae,
information, proprietary knowledge, trade secrets and client and customer lists
and all papers, resumes, records and the documents containing such Confidential
Information.  The Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company, and that such
information gives the Company a competitive advantage.  Upon the termination of
the Executive’s employment, the Executive will promptly deliver to the Company
all documents (and all copies thereof) containing any Confidential Information.

 

13.                               Non-competition.  Executive agrees that during
the Term of this Agreement,  Executive will not, directly or indirectly, without
the prior written consent of the Company, provide consultative service with or
without pay, own, manage, operate, join, control, participate in, or be
connected as a stockholder, partner, or otherwise with any business, individual,
partner, firm, corporation, or other entity which is then in competition with
the Company or any present Affiliate of the Company; provided, however, that the
“beneficial ownership” by the Executive, either individually or as a member of a
“group,” as such terms are used in Rule 13d of the Exchange Act, of not more
than one (1%) of the voting stock of any publicly held corporation shall not
constitute a violation by Executive of this Section 13 of this Agreement.  It is
further expressly agreed that the Company will or would suffer irreparable
injury if the Executive were to compete with the Company or any subsidiary or
Affiliate of the Company in violation of this Agreement and that the Company
would by reason of such competition be entitled to injunctive relief in a court
of appropriate jurisdiction, and the Executive further consents and stipulates
to the entry of such injunctive relief in such a court prohibiting the Executive
from competing with the Company or any subsidiary or Affiliate of the Company in
violation of this Agreement.  For purposes of clarification, the provisions and
restrictions contained in this Section 13 shall not apply to Executive from and
after the termination of Executive’s employment with the Company for any reason.

 

14.                               Right to Company Materials.  The Executive
agrees that all styles, designs, recipes, lists, materials, books, files,
reports, correspondence, records, and other documents (“Company Material”) used,
prepared, or made available to the Executive, shall be and shall remain the
property of the Company.  Upon the termination of this Agreement and the
Executive’s employment t, all Company Materials shall be returned immediately to
the Company, and Executive shall not make or retain any copies thereof.

 

15.                               Anti-solicitation.  The Executive promises and
agrees that during the Term of this Agreement, and for a period of twenty-four
(24) months thereafter, he will not solicit  or attempt to solicit employees,
customers, franchisees, landlords, or suppliers of the Company or any of its
present or future subsidiaries or Affiliates, either directly or indirectly, to
divert their business away from the Company to any individual, partnership,
firm, corporation or other entity then in competition with the business of  the
Company, or any subsidiary or affiliate of the Company;

 

12

--------------------------------------------------------------------------------


 

provided, that Executive’s use of any form of public advertisements or marketing
media or utilization of any professional personnel or placement services after
termination of his employment with the Company shall not constitute Executive’s
violation of this Section 15 of this Agreement so long as such advertisements,
marketing media or utilization of any professional personnel or placement
services do not request, target or specify that the Company’s or any of its
present or future subsidiaries’ or Affiliates’ employees, customers,
franchisees, landlords or suppliers are being sought.

 

16.                               Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, except that notice of a change of address shall be
effective only upon actual receipt:

 

Company:                                                             The
Cheesecake Factory Incorporated
26901 Malibu Hills Road
Calabasas Hills, California  91301
Attention:                 Chief Executive Officer

 

with a copy to:                                       Same address as above.
Attention:                 General Counsel

 

Executive:                                                              David
Gordon
c/o The Cheesecake Factory Incorporated
26901 Malibu Hills Road
Calabasas Hills, California 91301

 

17.                               Amendments or Additions.  No amendment or
additions to this Agreement shall be binding unless in writing and signed by
both parties hereto.

 

18.                               Section Headings.  The section headings used
in this Agreement are included solely for convenience and shall not affect, or
be used in connection with, the interpretation of this Agreement.

 

19.                               Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

20.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but both of
which together will constitute one and the same instrument.

 

21.                               Alternative Dispute Resolution.  The Company
and Executive agree that any dispute that arises out of or relates to
Executive’s employment with the Company, including any dispute that he may have
with any present or former officer, director, employee, agent, attorney or
insurer of the Company, shall be submitted exclusively to binding arbitration
for a final

 

13

--------------------------------------------------------------------------------


 

decision.  The arbitration shall be conducted by one arbitrator in Los Angeles,
California.  The parties shall meet and confer in good faith to select an
arbitrator, who shall be a retired judge of the Superior Court of the state of
California or any federal district court located within the state of California,
and shall have at least ten (10) years of experience as a judge of said
court(s).  The arbitrator shall determine in his or her discretion which
arbitration rules and procedures shall apply throughout the arbitration,
provided that such rules comply with applicable law.  The Company shall pay the
fees and costs of arbitration to the extent required under California law. 
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Notwithstanding the foregoing, such arbitration shall be
conducted in accordance with the following procedures:

 

(a)                                 Procedures:  The arbitrator shall allow such
discovery as authorized by the California Code of Civil Procedure or Federal
Rules of Civil Procedure, as determined by the arbitrator.  The arbitrator shall
resolve the dispute as expeditiously as practicable, and shall give the parties
written notice of the decision, with the reasons therefore set out, and shall
have thirty (30) days thereafter to reconsider and modify such decision if any
party so requests within thirty (30) days after the decision.

 

(b)                                 Authority:  The arbitrator shall have
authority to award relief under legal or equitable principals, including interim
or preliminary relief.  The prevailing party shall be awarded its reasonable
attorneys fees and costs.

 

(c)                                  Entry of Judgment:  Judgment upon the award
rendered by the arbitrator may be entered in any court having in person and
subject matter jurisdiction.  Company and Executive hereby submit of the federal
and state courts in Los Angeles, California, for the purpose of confirming any
such award and entering judgment thereon.

 

22.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such other
Company officer as may be specifically designated by the Board or the
Compensation Committee.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which is not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.  All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections.  Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law.  In the event that the Company shall not pay
when due any amounts required to be paid to the Executive, such unpaid amounts
shall accrue interest from the due date at the lesser of the prime commercial
lending rate announced by Bank of America N.A. in effect from time to time
during the period of nonpayment or the maximum rate allowed by law.

 

14

--------------------------------------------------------------------------------


 

23.                               Deferred Compensation.  The parties agree that
all provisions of this Agreement are intended to meet, and to operate in
accordance with, in all material respects, the requirements of
Section 409A(a) of the Code, and any guidance from the Department of Treasury or
Internal Revenue Service thereunder, including any and all specifically
referenced Regulation Sections contained in the Agreement.  Where ambiguity or
uncertainty exists, this Agreement shall be interpreted in a manner which would
qualify any compensation payable hereunder to satisfy the requirements for
exception to or exclusion from Section 409A and the taxes imposed thereunder.

 

Notwithstanding the other provisions of this Agreement, with respect to any
right to a payment or benefit hereunder (or portion thereof) that does not
otherwise provide for a “deferral of compensation” as defined in Section 409A,
it is the intent of the parties that such payment or benefit will not so
provide.  In the event either party reasonably determines, based upon the advice
of counsel, that any item payable by the Company to the Executive pursuant to
this Agreement that is not subject to a substantial risk of forfeiture would not
meet, or is reasonably likely not to meet, the requirements of Section 409A, or
to qualify as exempt from Section 409A or to cause any amount to be subject to
interest or penalties under Section 409A, such party shall notify the other in
writing.  Any such notice shall specify in reasonable detail the basis and
reasons for such party’s determination.  The parties agree to promptly and
reasonably consult with each other (and their legal counsel) and shall negotiate
in good faith the terms and conditions of an amendment to this Agreement to
(i) avoid the inclusion of such item in a tax year before the Executive’s actual
receipt of such item of income, (ii) maintain the original intent of the
applicable provisions without violating the provisions of Section 409A or
increasing the costs to the Company of providing the applicable benefit or
payment, and (iii) to avoid the imposition of any tax, interest or other
penalties under Section 409A of the Code upon Executive or the Company. 
Provided, however, nothing in this Section 23 shall be construed or interpreted
to require the Company to increase any amounts payable to the Executive pursuant
to this Agreement or to consent to any amendment that would materially and
adversely change the Company’s financial accounting or tax treatment of the
payments to the Executive under this Agreement. Any item payable under this
Agreement that the Company reasonably determines is subject to
Section 409A(a)(2)(B)(i) of the Code shall not be paid or commence payment
before the later of (a) six months after the date of the Executive’s Separation
from Service and (b) the payment date or commencement date specified in this
Agreement for such item.

 

24.                               Survival.   Sections 7, 10 (with respect to
any payments due Executive after his termination of employment), 12, 14, 15, 21
and 22 shall continue in effect after expiration or termination of this
Agreement.  No termination of this Agreement by either party shall result in a
termination of any vested stock options, except in accordance with the terms and
conditions of the applicable stock option agreement.

 

25.                               Construction.  The Company and the Executive
agree that the terms and conditions of this Agreement are the result of lengthy,
intensive arms’ length negotiations between them and that this Agreement shall
not be construed or resolved, whether under any rule of construction or
otherwise, in favor of or against either of them by reason of the extent to
which either of them or his or its counsel participated in the drafting of this
Agreement.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

 

COMPANY:

 

 

 

THE CHEESECAKE FACTORY INCORPORATED,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ David Overton

 

 

David Overton, Chairman and Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

By:

/s/ David Gordon

 

Name:

David Gordon

 

Title:

President, The Cheesecake Factory Incorporated

 

16

--------------------------------------------------------------------------------